       Case 2:18-cv-00126-KWR-LF Document 22 Filed 05/26/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

BRANDON MAY,

       Plaintiff,

v.                                                                   No. 18-cv-0126 KWR-LF

CORIZON MEDICAL, et al,

       Defendants.

                                   ORDER OF DISMISSAL

       This matter is before the Court following Plaintiff’s failure to prosecute his prisoner civil

rights action. Defendant Dona Ana County removed this action to Federal Court on February 7,

2018. (Doc. 1). The Complaint alleged that prison officials were deliberately indifferent to

Plaintiff’s medical needs following a hand surgery.        (Doc. 1-1).    The Court (Hon. James

Browning) issued two screening decisions in this case, and Plaintiff filed various pro se responses

that amended or supplemented his claims. In the first screening opinion, the Court determined

Plaintiff failed to state a federal claim, but noted he may have a colorable negligence claim under

the New Mexico Tort Claims Act. (Doc. 12). Plaintiff amended the Complaint, but he again

failed to identify any “John/Jane Doe” medical providers or include allegations to support his state

law tort claims. (Doc. 13). On September 27, 2019, the Court issued a second opinion, which

only evaluated the claims as to Defendant Board of Dona Ana County Commissioners. (Doc. 19).

       Based on this procedural posture, it is difficult to discern which claims and allegations

remain pending. To ensure proper review of each claim, the Court directed Plaintiff to file a

single, amended complaint that raises all claims and names all wrongdoers. (Doc. 21). The

Order again explained that the Court cannot adjudicate Plaintiff’s medical indifference claims until
        Case 2:18-cv-00126-KWR-LF Document 22 Filed 05/26/20 Page 2 of 2



he names the individual wrongdoers. Plaintiff was warned that if failed to timely file an amended

complaint, the Court will dismiss the case without further notice. The deadline to amend was

May 22, 2020. Plaintiff did not comply or otherwise respond to the Order. Accordingly, the

Court will dismiss this action for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). See Olsen

v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003) (“Rule 41(b) … has long been interpreted to

permit courts to dismiss actions sua sponte for a plaintiff's failure to prosecute or comply with the

… court’s orders.”).

        IT IS ORDERED that Plaintiff’s Prisoner Civil Rights Action (Docs. 1-1, 13) is

DISMISSED without prejudice; and the Court will enter a separate judgment closing the civil

case.




                                                 2
